NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-1462
                                      ___________

                                  WILLIAM STAPLES,

                                                   Appellant

                                             v.

                            WARDEN SCHUYLKILL FCI
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 13-cv-01991)
                    District Judge: Honorable William J. Nealon, Jr.
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 14, 2015
               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                            (Opinion filed November 2, 2015)

                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       William Staples appeals the District Court’s order denying his petition for a writ

of habeas corpus filed pursuant to 28 U.S.C. § 2241. For the reasons below, we will

affirm the District Court’s order.

       The procedural history of this case and the details of Staples’s claims are well

known to the parties, set forth in the District Court’s thorough memorandum, and need

not be discussed at length. Briefly, Staples, a federal prisoner, filed a § 2241 petition in

which he challenged the loss of good time credits imposed for three disciplinary

incidents. The District Court denied the petition, and Staples filed a timely notice of

appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and review the District Court’s

denial of federal habeas relief de novo. Denny v. Schultz, 708 F.3d 140, 143 (3d Cir.

2013). A decision to revoke good time credits must be supported by some evidence.

Superintendent v. Hill, 472 U.S. 445, 454 (1985). “Ascertaining whether this standard is

satisfied does not require examination of the entire record, independent assessment of the

credibility of witnesses, or weighing of the evidence. Instead, the relevant question is

whether there is any evidence in the record that could support the conclusion reached by

the disciplinary board.” Id. at 455-56. Due process entitles prisoners to advance written

notice of disciplinary charges and a written statement by the factfinder of the evidence

relied upon and the reasons for the action taken. Wolff v. McDonnell, 418 U.S. 539, 563-

64 (1974). Prisoners may call witnesses and present evidence as long as it would not be

hazardous to prison safety or correctional goals. Id. at 566.
                                              2
       The District Court set forth in detail the factual background and procedural history

of the three disciplinary charges Staples is challenging and performed a thorough analysis

of Staples’s claims. We agree with the District Court that there was some evidence to

support the hearing officers’ decisions to revoke Staples’s good time credits and Staples

was not denied due process. The District Court did not err in denying Staples’s § 2241

petition.

       For the reasons above, as well as those set forth by the District Court, we will

affirm the District Court’s order.




                                             3